Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                       Response to Amendment

Drawings 
The drawing filed on 6/4/2020 is accepted by the Examiner.
Based on telephone interview on May 17, 2022, with respect to cancellation of claims 4, 8 and 21-50, and amended claims 1, 9 and 10, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1-3, 5-7 and 9-20 now renumbered as 1-18 are allowed.  

                                                  EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Thompson, Sandra, Reg No. 58,845), on May 17, 2022, without traverse.

           The amended claims 1, 9 and 10 as follows: 
          Cancel claims 4, 8 and 21-50.

           Claim 1. (Currently Amended) A system for generating instructions for adjustment of at least one vehicle sub-system according to an analysis of a computed six degrees of freedom (6 DOF) of at least one vehicle occupant, comprising: 
           at least one hardware processor; and
           a non-transitory memory having stored thereon a code for execution by the at least one hardware processor, the code comprising instructions for:
           obtaining at least one image of a cabin of a vehicle captured by an image sensor;
           obtaining depth data from a depth sensor that senses the cabin of the vehicle, 
           wherein the at least one image and the depth data depict at least one head of at least one occupant;
           computing 6 DOF for the at least one head according to the at least one image and depth data; and 
           generating instructions for adjustment of at least one vehicle sub-system according to the computed 6 DOF of the at least one vehicle occupant;
           wherein the at least one image is analyzed to compute a two dimensional location of the at least one head and a third dimension of the at least one head is computed according to the depth data, wherein three angular degrees of freedom of the at least one head are computed according to the at least one image and according to the depth data;
           wherein the 6 DOF are iteratively computed, and wherein the instructions for adjustment of the at least one vehicle sub-system are dynamically computed according to the iterations of the computation of the 6 DOF.
           Claims 4 and 8. (Canceled)
           Claim 9. (Currently Amended) The system according to claim 1, 
           Claim 10. (Currently Amended) The system according to claim 1, 
           Claims 21-50. (Cancelled).


                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to vehicle sensors and, more10 specifically, but not exclusively, to vehicle intra passenger compartment monitoring and applications. Vehicles employ a range of sensors for sensing the internal passenger compartment and 
automatically adjusting vehicle-subsystems accordingly.
           Based on applicant’s amendment, with respect to claim 1, the closest prior art of record (Li and Kurokawa), Li reference is directed to a need exists for improved autonomous driving systems. In some embodiments, the autonomous driving systems can enable seamless environmental sensing in 360 degrees, provide redundant, reliable and stable environment sensing data, and/or effect an easy and quick sensor calibration and a real-time calibration verification, and Kurokawa reference is directed to improvement of a steering device for imparting a steering angle to a steering wheel of a vehicle such as an automobile, and the like. But neither Li nor Kurokawa teach or suggest, among other things, “generating instructions for “adjustment” of at least one vehicle sub-system according to the computed “six degrees of freedom (6 DOF)” of the at least one vehicle occupant; wherein the at least one image is analyzed to compute a two dimensional location of the at least one head and a third dimension of the at least one head is computed according to the “depth data”, wherein “three angular degrees of freedom” of the at least one head are computed according to the at least one image and according to the depth data; wherein the 6 DOF are iteratively computed, and wherein the instructions for “adjustment” of the at least one vehicle sub-system are dynamically computed according to the iterations of the computation of the 6 DOF”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Li and Kurokawa) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
May 18, 2022